 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   DALE ROBERT SHAW,

 9                               Petitioner,                Case No. C19-0488-TSZ

10          v.                                              ORDER OF DISMISSAL

11   DONALD HOLBROOK,

12                               Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, and the remaining record, the Court finds and ORDERS:

16          (1)       The Court ADOPTS the Report and Recommendation, docket no. 9;

17          (2)       Petitioner’s petition for writ of habeas corpus, docket no. 7, is DENIED;

18          (3)       Ground 3 is DISMISSED with prejudice. Grounds 1, 2, and 4 are DISMISSED

19   without prejudice;

20          (4)       A certificate of appealability is DENIED as to all grounds for relief. See 28 U.S.C.

21   § 2253(c); and

22   ///

23




     ORDER OF DISMISSAL - 1
 1        (5)    The Clerk is directed to send copies of this Order to petitioner and to Judge Theiler.

 2        Dated this 13th day of August, 2019.



                                                        A
 3

 4
                                                        Thomas S. Zilly
 5
                                                        United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
